 
 
 
[ex10-30.jpg]
Exhibit 10.4
 
Autobytel Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

 
September 21, 2016
 

 TO:  Kimberly Boren  FROM:  Glenn Fuller – EVP, Chief Legal and Administrative
Officer and Secretary  CC:  Jeff Coats – President and CEO

 
RE:  Promotion and Amendment of Offer Letter

--------------------------------------------------------------------------------

It is a pleasure to inform you of your promotion to EVP, Chief Financial Officer
at Autobytel Inc. In this position you will continue to report to  Jeff Coats,
President and CEO.  Below is a summary of your promotion and your offer letter
dated as of March 9, 2010 is hereby amended as follows. 
 

 New Position: EVP, Chief Financial Officer  Semi-monthly Rate: $12,500
($300,000 Approximate Annually)  Effective Date:
September 21, 2016

Annual Incentive
 

Opportunity:
You shall be entitled to participate in annual incentive compensation plans, if
any, that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your position level (subject to
the terms and conditions of any such annual incentive compensation plans).
Should such an annual incentive compensation plan be adopted for any annual
period, your target annual incentive compensation opportunity will be as
established by the Company for each annual period, which may be up to 60% of
your annualized rate (i.e., 24 X Semi-monthly Rate) based on achievement of
objectives specified by the Company each annual incentive compensation period
(which may include Company-wide performance objectives, divisional or department
performance objectives and/or individual performance objectives, allocated
between and among such performance objectives as the Company may determine).
Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be established each year. Awards under annual incentive plans may be
prorated for a variety of factors, including time employed by the Company during
the year, adjustments in base compensation or target award percentage changes
during the year, and unpaid leaves. You understand that the Company’s annual
incentive compensation plans, their structure and components, specific target
incentive compensation opportunities and objectives, the achievement of
objectives and the determination of actual awards and payouts, if any,
thereunder are subject to the sole discretion of the Company’s Board of
Directors, or a committee thereof.



 
Your promotion is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with Autobytel Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.


As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.


Please feel free to call if you have any questions.
 
Autobytel Inc.


By:
/s/ Glenn E. Fuller
Glenn E. Fuller
EVP, Chief Legal and Administrative Officer and Secretary

 
Accepted and Agreed:


/s/ Kimberly S. Boren
 
 

 